1

2

3

4

5                            IN THE UNITED STATES DISTRICT COURT
6                          FOR THE EASTERN DISTRICT OF CALIFORNIA
7

8     UNITED STATES OF AMERICA,                        Case No.: 1:15-CR-00249-001 LJO
9                           Plaintiff,                 ORDER ASSIGNING DEFENDANT
                                                       PRO PER STATUS
10          v.
11    RENNY SALDIVAR,
12                          Defendant.
13

14
            Defendant Renny Saldivar has requested to be relieved of appointed counsel and to
15
     represent himself in propria persona. The court has granted that request. Therefore it is hereby
16
     ORDERED that:
17
            1. The Clerk of the Court shall enter a substitution of attorney reflecting appointment as
18

19   attorney of record effective October 15, 2018:

20                  RENNY SALDIVAR 2223164
21                  MAX-51-106
22
                    Kern County Jail
23
                    17645 Industrial Road
24
                    Bakersfield, CA 93308
25

26          2. A copy of this order shall be served on Kern County Jail.

27   ///

28   ///
1           3. The defendant shall be granted law library access at the Kern County Jail in
2
     preparation for sentencing.
3
            4. Sentencing is CONFIRMED for December 10, 2018 at 8:30am.
4

5

6
     IT IS SO ORDERED.

7       Dated:     October 16, 2018                       /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -2-
